DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2322883 to Panasonic (Panasonic).
In reference to claim 1, Panasonic teaches a cooling apparatus (FIG. 6-7) comprising a refrigeration machine (12, FIG. 6-7) configured to cool a cooling target object (11, FIG. 6-7; par 0072-0075); an electromagnetic wave irradiation device (14, FIG. 6-7) configured to irradiate the cooling target object with an electromagnetic wave so as to cause internal heat generation in the cooling target object, a frequency of the electromagnetic wave to be irradiated being variable; and a controller (17 and 22, FIG. 6-7) configured to control operations of the refrigeration machine and the electromagnetic wave irradiation device and perform a cooling operation of cooling the cooling target object by using the refrigeration machine while irradiating the 
	In reference to claim 2, Panasonic teaches the cooling apparatus as explained in the rejection of claim 1, and Panasonic additionally teaches a temperature sensor configured to measure a temperature of the cooling target object, wherein the controller is configured to determine, in the preliminary operation, the cooling operation frequency in accordance with the temperature measured by the temperature sensor at a time of irradiation with the electromagnetic waves of each of the various frequencies (par 0023-0026).
In reference to claim 6, Panasonic teaches the cooling apparatus as explained in the rejection of claim 2, and Panasonic additionally teaches wherein an output of the electromagnetic wave irradiated by the electromagnetic wave irradiation device is variable, and the controller is configured to control, in the cooling operation, an output of the electromagnetic wave to be irradiated from the electromagnetic wave irradiation device in accordance with the temperature detected by the temperature sensor (par 0109-0111).

In reference to claim 8, Panasonic teaches the cooling apparatus as explained in the rejection of claim 1, and Panasonic additionally teaches wherein a frequency of the electromagnetic wave to be irradiated to the cooling target object in the cooling operation is determined in one of frequency bands of a medium wave, a short wave, a ultrashort wave, a microwave, and a centimetric wave (par 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic.
In reference to claim 3, Panasonic teaches the cooling apparatus as explained in the rejection of claim 2, but does not teach that the controller is configured to determine, in the preliminary operation, the cooling operation frequency in accordance with a change rate of the temperature measured by the temperature sensor at the time of irradiation with the electromagnetic waves of each of the various frequencies.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling systems employing temperature sensors for determining the rate of temperature change to be obvious in order to increase the stability of the control scheme. 
In reference to claim 4, Panasonic teaches the cooling apparatus as explained in the rejection of claim 2, but does not teach wherein the controller is configured to perform the 
In reference to claim 5, Panasonic teaches the cooling apparatus as explained in the rejection of claim 4, but does not teach wherein the controller is configured to perform the cooling operation after the preliminary operation so as to cool the cooling target object to a temperature lower than the upper limit value of the maximum ice crystal production zone. However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling systems using a controller to determine the optimal microwave frequency, wherein the icing condition cannot be in existing as otherwise the attenuation, which is much higher in water, would not be detected to be obvious in order to optimize the efficiency of the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892 form for pertinent art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
12/4/2021